

116 HR 1408 IH: District of Columbia Non-Discrimination Home Rule Act of 2019
U.S. House of Representatives
2019-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1408IN THE HOUSE OF REPRESENTATIVESFebruary 27, 2019Ms. Norton introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Religious Freedom Restoration Act of 1993 to eliminate the applicability of such Act
			 to the District of Columbia.
	
 1.Short titleThis Act may be cited as the District of Columbia Non-Discrimination Home Rule Act of 2019. 2.Elimination of applicability of Religious Freedom Restoration Act to the District of ColumbiaParagraph (2) of section 5 of the Religious Freedom Restoration Act of 1993 (42 U.S.C. 2000bb–2(2)) is amended by striking the District of Columbia, and the comma after Puerto Rico.
		